Citation Nr: 1522258	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  05-16 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD) rated initially at 30 percent disabling until November 6, 2006.

2.  Entitlement to an increased rating for PTSD rated at 50 percent disabling from January 1, 2007.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to the Veteran's service-connected PTSD.      


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to March 1969, from June 1969 to June 1975, and from August 1976 to January 1989.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  That decision granted service connection for PTSD with an initial evaluation of 30 percent disabling, increased the disability rating for HIV infection (contracted from a needle stick while working in a blood bank in service) to 10 percent, continued a noncompensable rating for hypertension, and denied entitlement to a TDIU.  In November 2004, the Veteran filed a Notice of Disagreement with respect to only the PTSD evaluation and denial of entitlement to a TDIU.  The RO furnished the Veteran a Statement of the Case in April 2005.

The Veteran testified at a hearing before a Veterans Law Judge (VLJ) in June 2005.  That VLJ has left the Board.  In July 2013, the Veteran was offered another hearing before a current Veterans Law Judge, but did not avail himself of this opportunity.  A transcript of the hearing is associated with the claims file.  

In April 2006, the Veteran filed a Substantive Appeal (VA Form 9).  An April 2007 rating decision, in relevant part, granted a temporary evaluation of 100 percent due to hospitalization for PTSD treatment beginning on November 6, 2006, and then returned the Veteran to an evaluation of 30 percent from January 1, 2007. 

In September 2008, the Board remanded the Veteran's claims for additional evidentiary development.  Specifically, the RO was directed to adjudicate the Veteran's claim of entitlement to service connection for prostate cancer, to obtain copies of the Veteran's Social Security Administration (SSA) records, to obtain the Veteran's VA vocational rehabilitation folder, and to provide the Veteran with VA examinations pertaining to his PTSD and TDIU claims.  After this development was completed, the RO readjudicated the Veteran's claims and furnished a Supplemental Statement of the Case (SSOC) in March 2010 continuing its prior denial of an increased rating for PTSD and a TDIU.

In November 2012, the Veteran's claims returned to the Board.  The Board found compliance with its prior remand directives, but remanded the claims to provide the RO with the opportunity to review newly submitted evidence.  After this review, a January 2013 rating decision increased the disability rating for the Veteran's PTSD to 50 percent, effective January 1, 2007.  However, as that award did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  The RO furnished an SSOC in January 2013 that increased the PTSD rating to 50 percent, effective January 1, 2007, and continued to deny entitlement to a TDIU.

In October 2013, the Board again remanded this case instructing the RO to get the Veteran's VA vocational rehabilitation folder that was not obtained previously and to allow the Veteran to resubmit his April 2010 letter that is incomplete in the claims file.  After that development, the RO issued an SSOC in February 2014 that denied an increased rating for PTSD in excess of 30 percent for the period prior to November 6, 2006 and an increase in excess of 50 percent from January 1, 2007, and continued to deny entitlement to a TDIU.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS claims file, there is a separate electronic Virtual VA claims file associated with the Veteran's claim.  Any future consideration of this Veteran's case should take into consideration both electronic claims processing systems. 

The issues of entitlement to an increased rating for PTSD rated at 50 percent disabling from January 1, 2007 and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, for the period to November 6, 2006, the Veteran's PTSD results in occupational and social impairment with deficiencies in work, family relations, and mood due to flattened affect, occasional panic attacks, anxiety, occasional inability to concentrate and retain information, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. 


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent for PTSD, but no higher, have been met for the period to November 6, 2006.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130 Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim and what the evidence in the claims file shows, or fails to show, with respect to those claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


I.  VA'S DUTY TO ASSIST

Before addressing the merits of the Veteran's claim, the Board is required to ensure that VA has satisfied its duties to notify and assist the Veteran in substantiating his claim for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The notice requirements of the VCAA require VA to notify the claimant of what evidence is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and the evidence that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  The notice requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service treatment records and pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  VA must make reasonable efforts to assist a claimant in obtaining evidence, unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  38 U.S.C.A. §§ 5103A(a)(1) and (2) (West 2014).

In the present case, in a March 2004 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what evidence is needed to substantiate his claim for service connection, as well as what evidence must be submitted by the Veteran and what evidence will be obtained by VA.  The letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  

The Veteran's appeal for an increased rating of his PTSD arises from the initial award of service connection.  In Dingess, the court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2014).  Thus, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, the Board finds that VA's duty to notify has been fully met in this case. 

The record also reflects that VA has made efforts to assist the Veteran in the development of his claim.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA medical records, VA examination reports, private treatment records, and SSA records.  In addition, the statements of the Veteran and his representative, daughter, sister, and friend (K.H.) have been associated with the Veteran's claims file.  

The Board notes that VA did not request records from the Veteran's employer that was identified on the June 2004 Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940) and, as discussed below, was unable to obtain the Veteran's VA vocational rehabilitation folder.  The Board, however, finds the inaction and lack of vocational rehabilitation folder harmless error.  The SSA disability records contain thorough documentation regarding the Veteran's employment, duties, and suitability to perform other jobs.  Thus, relevant records have been obtained and there is no prejudice to the Veteran in proceeding to adjudicate the claim.  The Veteran has not identified any other outstanding records that have not been requested or obtained.  The Board finds that no additional RO action to further develop the record in connection with the claim is warranted. 

As noted in the introduction, in October 2013, the Board remanded this case to the RO to get the Veteran's VA vocational rehabilitation folder and to allow the Veteran to resubmit his incomplete April 2010 letter.  In October 2013, the RO informed the Veteran that his claims file is missing part of his April 2010 letter, and asked the Veteran to submit a copy of the letter or to submit a statement addressing the subject of the letter.  Also in October 2013, the RO was informed that the Veteran's vocational rehabilitation folder had been destroyed.  In November 2014, the RO informed the Veteran of this and requested that he submit to VA any vocational rehabilitation records in his possession.  The letter also gave the Veteran the opportunity to resubmit his April 2010 letter, although it was incorrectly referred to as a buddy statement.  There has been no response from the Veteran to these requests.  

The Board finds compliance with its October 2013 remand instructions, even though the RO was unsuccessful in obtaining the Veteran's vocational rehabilitation folder.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  Any further attempts to obtain the folder would be futile given the explicit notice that the folder was destroyed.  The RO informed the Veteran of the unavailability of the folder and provided the Veteran with the opportunity to submit any relevant records that might be in his possession.  Accordingly, nothing more can be done with respect to obtaining the vocational rehabilitation folder.  However, the Board is mindful that, in a case such as this where records have been destroyed, VA has a heightened obligation to assist the Veteran in the development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  

The Veteran was afforded a VA examination for PTSD in June 2004.  The Board finds that the VA examination report is adequate for rating purposes because the examiner reviewed the Veteran's claims file, conducted a clinical evaluation, interviewed the Veteran, and described the current severity of the Veteran's PTSD in sufficient detail so that the Board's evaluation is an informed determination.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The opinion also shows that the examiner considered all relevant evidence of record, including the Veteran's statements.

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing in June 2005.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer explain the issues and suggest the submission of evidence that may have been overlooked.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the evidence necessary to substantiate the Veteran's claim and the Veteran, through his testimony, demonstrated that he had either actual knowledge of the evidence necessary to substantiate his claim, or that a reasonable person could be expected to understand from the notice what was needed.  The Veteran testified to the severity of his PTSD symptoms and the reasons he is unable to work.  The VLJ asked relevant questions to draw out the evidence necessary to substantiate the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.  As noted above, the VLJ who conducted the June 2005 hearing has left the Board.  In July 2013, the Veteran was offered another hearing before a current VLJ, but did not avail himself of that opportunity.  Therefore, the Board finds that the June 2005 hearing satisfies VA's duty to assist.   

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The Veteran has been provided with a meaningful opportunity to participate in the claims process and has been an active participant in it by providing evidence and testifying at hearing.  Moreover, neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claim; the Board also is unaware of any such evidence.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The Board finds that all necessary development has been accomplished and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  ENTITLEMENT TO AN INCREASED RATING FOR PTSD
      
A.  Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  See 38 C.F.R. Part 4 (2014).  Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Rating Schedule, which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Individual disabilities are assigned separate Diagnostic Codes.  38 C.F.R. § 4.27 (2014).  When a question arises as to which of two disability evaluations applies under a particular Diagnostic Code, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2014).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2014).  Reports of examination must be interpreted in light of the whole recorded history and reconciled into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2 (2014).  Each disability must be considered from the point of view of the veteran working or seeking work.  Id.  Functional impairment is to be evaluated on the basis of lack of usefulness, and the effects of the disability upon the veteran's ordinary activities and conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 
A veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

After careful consideration of the evidence, any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).

In the present case, the Veteran contends that he is entitled to a higher disability rating for his PTSD.  Such disability has been rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, as 30 percent disabling until November 6, 2006.
 
Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014). 

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and/or mild memory loss (such as forgetting names, directions, or recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and/or inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id. 

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (symptoms recited in the rating schedule for mental disorders are to serve as examples of the type and degree of the symptoms and not an exhaustive list).  

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a) (2014).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2014).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  

The DSM-IV provides examples of behavior corresponding to various GAF scores.  A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors; no more than slight impairment in social, occupational, or school functioning.  A GAF score of 61 to 70 indicates some mild symptomatology or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms or moderate difficulty in social, occupational, or school functioning.  Scores ranging from 41 to 50 reflect serious symptoms or any serious impairment in social, occupational, or school functioning.  Scores of 31 to 40 indicate some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  Scores of 21 to 30 reflect behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2014).  

B.  Background

In October 2004, the RO granted service connection for PTSD rated as 30 percent disabling, effective as of January 29, 2004.  An April 2007 rating decision granted a temporary evaluation of 100 percent due to hospitalization for PTSD treatment for the period November 6, 2006 through December 31, 2006, and then returned the Veteran to an evaluation of 30 percent from January 1, 2007.  In its January 2013 rating decision, the RO increased the rating for the Veteran's PTSD to 50 percent, effective as of January 1, 2007.  This Board decision pertains only to the period prior to November 6, 2006.  As will be discussed below, the Veteran's claim for increase from January 1, 2007 is being remanded for further development.        

Records from a private psychologist for the period December 2003 to April 2004 reveal that the Veteran had been taking medications for depression and sleep for about five months as of December 2003.  The Veteran reported depression, anxiety and panic attacks, intrusive memories of his Vietnam experiences, feeling "burned out," sleep disturbance, loss of interest and desire in most activities, loss of energy, problems with retention and concentration, and occasional suicidal thoughts.  He denied any suicidal intentions.  He had lost 35 pounds during the prior year.  The Veteran reported that he could no longer manage the stresses of his job, and had begun his paperwork for retirement.  On mental examination, the Veteran was alert and completely oriented.  His speech was normal in content, form, and progression.  His affect was rather blunt and he looked quite depressed.  There was no evidence of any loose associations, hallucinations, delusions, or other psychotic features.  The Veteran was diagnosed with PTSD and major depressive episode, moderate severity. 

VA mental health records for January 2004 reveal the Veteran reported having trouble dealing with a lot of things, and that about six months prior things got really bad.  He was having panic attacks and crying spells and would have to leave work.  The Veteran stated in the past year he was more withdrawn and felt depressed.  He felt as though his feelings were lacking and his emotions blunted.  He was having more difficulty being around people and doing things with them.  He reported becoming frustrated more easily and stated it was a chore to go to work.  It was noted that the Veteran's PTSD symptoms were exacerbated by being HIV positive.  The Veteran felt as though he had been treated unfairly by the military.  His HIV status effected his relationships with his spouse and family, and caused him to isolate from others.  The Veteran also reported that he had always been active in church and reading his Bible, but, in the last few months, he could not retain information, and stopped reading and started watching television.  The Veteran reported he had suicidal ideation, but denied intent.  He denied homicidal ideations.  GAF scores in January 2004 were 60 and 50.

VA mental health records for February through May 2004 show the Veteran reported doing much better since being on medication.  His mood had improved, and he was feeling much more relaxed and rested.  Medication had helped the Veteran's visions fade and he was sleeping better.  He was interacting more with others, including his family.  His memory improved, as he could now read and retain information better.  He started playing the piano again.  His irritability decreased.  The Veteran started PTSD group and found it very therapeutic.  He retired the end of February and had not had any panic attacks since he quit work.  On mental status examination, the Veteran was clean with appropriate affect.  His speech was clear, relevant, coherent, and spontaneous.  His thought process was logical and relevant, without hallucinations.  His judgement, insight, memory, and concentration were intact.  There were no suicidal ideations.  GAF scores by the Veteran's psychiatrist were 50 in February 2004, March 2004, and May 2004.  The licensed clinical social worker who led the PTSD group noted the Veteran was an active participant in group therapy, but consistently assigned GAF scores of 45, without any discussion of the Veteran's symptoms.  Therefore, the GAF scores assigned by the PTSD group leader are of little probative value.

The Veteran was afforded a VA examination in June 2004.  The Veteran reported that he was doing well up until three years prior when he read an article about Vietnam, after that he began to have anxiety attacks.  The Veteran reported that he had become socially withdrawn from his family and friends; avoided crowds, closed spaces, war movies, and news; and had flashbacks on a regular basis.  The Veteran had been married for 35 years with two grown children and three grandchildren.  He was employed at an Army health center for the last 12 years as a medical technician.  On mental status examination, the Veteran was calm and cooperative.  His speech was of regular rate and rhythm.  His motor skills were within normal limits.  His thoughts were logical and goal directed, without any auditory or visual hallucinations.  There were no suicidal or homicidal ideations.  The examiner diagnosed the Veteran with mild PTSD, with a GAF score of 65.

Beginning in June 2004, VA mental health records show that the Veteran was reporting some worsening of his mood, worsening of PTSD symptoms with increasing intrusive images and nightmares, and anxiety and occasional panic attacks.  He was not sleeping as well.  The Veteran also was having issues in his marriage.  His wife moved her mother into their home and he was having difficulty tolerating the increase in activity at the house.  He was having difficulty being around groups of people.  The Veteran reported having three jobs between June 2004 and November 2004, but was not able to work at them for various reasons.  By May 2005, the Veteran reported he was feeling better.  While he reported some continued difficulty with anxiety and panic attacks, he said they were not occurring as often and were not as severe.  He reported feeling more hopeful since he began treatment.  Throughout this entire period he was casually groomed, friendly, and cooperative.  His mood was mildly depressed and affect appeared blunted.  His speech was clear, relevant, spontaneous, and coherent.  There was no evidence of a formal thought disorder.  The Veteran reported once that he had suicidal thoughts, but denied suicidal intent or plan.  GAF scores assigned by his psychiatrist were 50 in June 2004, November 2004, February 2005, and May 2005.  The PTSD group leader assigned GAF scores of 45, without discussion of the Veteran's symptoms.

In connection with his SSA disability evaluation, the Veteran reported in May and August 2004 that he was only able to sleep a couple of hours a night, and, that when he did sleep, his sleep was filled with nightmares.  He could not concentrate on television or radio for more than 15 to 20 minutes at a time.  He denied reading because he could not retain what he read.  He felt anxious and paranoid.  He was easily upset, avoided people, and kept to himself as much as possible.  He had few to no friends.  He reported going to visit an old friend and arriving at about 9:30 p.m., and leaving the next day at 10:00 a.m. because he just "could not do it."  He drove around for ten hours before returning home.  He rarely visited family.  The Veteran reported he stayed around the house because of daily diarrhea.  He denied social activities other than Sunday school or church.  He was going to music lessons, but could not concentrate.  He did some yard work, but did not have any patience for doing any type of repairs.  He did not drive much because of the concentration needed in traffic and road rage.  He reported considering suicide while driving.  He had lost interest in almost everything.  

The Veteran reported having panic attacks several times a day and crying spells at work.  He was unable to complete more than one to two hours of work on many occasions.  Then he could no longer go to work at all.  He could not perform a task for longer than 30 minutes without a break.  He needed help to complete most tasks.  He became jumpy at the sound of a phone ringing and could not bring himself to answer it at times.  His nerves got so bad that he was constantly shaking inside and found it difficult to maintain balance when he stood up.  He was constantly in the restroom and was unable to control his bodily functions. 

In June 2004, the Veteran's wife reported that the Veteran's grooming habits had changed, in that he was no longer concerned about how he looked and did not shower or shave on a daily basis.  The Veteran never slept.  He stopped cooking, doing chores, and doing the shopping, which he used to do.  She took over responsibility for paying the bills.  The only thing the Veteran did was to mow the lawn.  The Veteran used to spend hours playing the piano, but rarely played now.  He did not pay attention to the television and just changed channels constantly.  He did not answer the phone anymore or read.  The Veteran had no interest in establishing friendships, and just saw his sister once a month.  He did go to church, but stated that he felt worse when he left church.  He was a musician at church, but would only play on a rare occasion now.  He stopped giving piano lessons because his nerves were shot and he would not come out when the students came for lessons.  He was totally withdrawn and would not stay in the room with her or family members.

A June 2004 SSA examination revealed diagnoses of HIV, post-operative gunshot wound with fracture, PTSD, and arthritis in major joints.  Although it is not clear, it appears that the arthritis was in the Veteran's legs and feet and was related to the gunshot to the femur and shrapnel in both feet, as the examiner found the Veteran's spine and upper extremities to be normal.  The examiner noted that the right femur gunshot wound had resulted in the Veteran's right leg being shorter than the left.  The examiner noted that walking, standing, and sitting were difficult for the Veteran.  His long term prognosis was poor and rehabilitation was not considered likely to help. 

A July 2004 SSA Functional Capacity Assessment revealed that the Veteran could follow routine instructions and sustain attention to routine tasks for extended periods.  It stated that the Veteran would function better with his own work area apart from others.  He would perform adequately with a predictable, evenly paced work routine, without excessive workloads or responsibilities.  Contact with the public should be casual and nonintensive.  Feedback should be supportive.  It was believed the Veteran could adapt to gradual changes.  The SSA Disability Specialist also noted that the Veteran's allegations of anxiety, depression, and PTSD are supported by the medical evidence, but VA records indicate that the Veteran is responding to treatment and is much improved.  The specialist found that the Veteran's allegations of severe ongoing problems were not supported by VA data, and that reports concerning activities of daily living were only partially credible.

Nonetheless, in December 2004, an SSA Administrative Law Judge (ALJ) determined that the Veteran qualified for SSA disability benefits.  The ALJ found the medical evidence established that the Veteran had severe HIV, post-operative gunshot wound with fracture, PTSD (based on a January 2004 treatment note by the private psychiatrist), and arthritis in major joints.  The ALJ stated that, even without the physical disabilities, the Veteran had a substantial loss of the ability to perform basic mental requirements of work, most notably the ability to maintain concentration and attention long enough to learn, remember, and carry out work instructions, and to deal with stress and changes in the workplace.  The SSA disability determination was effective as of February 29, 2004. 

At his Board hearing in June 2005, the Veteran testified that he terminated his employment because he was having panic attacks that had gotten out hand and he was not able to perform at work.  He would have crying periods, would have to leave work, and would go back later.  It had gotten to the point where he thought of taking a weapon to one of his customers.  He lost his concentration.  He also found it very difficult to interact with his family.  His wife got on his nerves and they slept in different bedrooms due to his sleep problems.  He was sleeping on average two hours a night.  He had to leave his house when one granddaughter came over after school because he could not interact with her.  He reported that he only had one friend from group counseling.  With the exception of mowing lawn that allowed his mind to be free, he was no longer able to help around the house or do errands as he previously had.  He testified he was depressed all of the time and was having flashbacks two or three times a week.  He admitted to thinking about taking his own life.

In August 2005, VA mental health records show the Veteran continued to have anxiety.  He reported driving to Birmingham and having no memory of the drive for 30 to 40 minutes, which had not happened before.  The Veteran reported a worsening of symptoms that may be related to the attacks that occurred in London.  Following a dream, he had brief suicidal thoughts, but denied intent.  He reported a flatness in general and said he had no enthusiasm or interest in life.  Later in August, the Veteran reported doing much better since beginning a new medication.  His energy improved and emotionally he was not feeling as flat as he was previously.  He was accomplishing more things and feeling good about himself.  Sleep for the most part had been good.  

In December 2005, the Veteran reported he was doing pretty good.  In March 2006, the Veteran denied symptoms of depression, but stated he felt flat with a lack of enthusiasm.  He had just been placed on medication for hypertension.  In June 2006, the Veteran reported doing better since his last appointment and that he had been more active.  He continued to struggle some with feelings of isolation, but saw some improvement in terms of energy and enthusiasm.  He was sleeping well.  He reported some decreased libido, but the Veteran wanted to continue his medications.  In September 2006, the Veteran reported doing better overall.  He recently went with his wife to a funeral in Baton Rouge and said he enjoyed the trip and getting away.  He was sleeping well and his nightmares were under good control.  He reported watching his granddaughter in the evenings and enjoying her.       

On mental status examination during this period, the Veteran was casually groomed, friendly, and cooperative.  Eye contact and interviewer rapport were good.  Speech was clear, relevant, spontaneous, and coherent.  There was no evidence of psychosis.  GAF scores assigned by the Veteran's psychiatrist in August 2005, December 2005, March 2006, June 2006, and September 2006 were 50.  The PTSD group counselor continued to assign GAF scores of 45 during this period.        
 
A June 2006 VA infectious disease note states the Veteran walks four miles every other day.  The Veteran reported that he and his wife get along fine, but they do not sleep together.  He described their marriage, as they do not fuss and fight, and are just there for each other.

In November 2006, the Veteran informed his VA mental health providers that he was going to start VA's 91 day inpatient PTSD rehabilitation program.  Upon admission to the program on November 6, 2006, the Veteran's GAF was 52.  The Veteran reported that he was increasingly withdrawn, depressed, and isolated.  He stated that his relationship with his wife had deteriorated to the point that they were strangers.  He admitted to nightmares, flashbacks, depression, and anxiety, but denied hallucinations, delusions, and suicidal or homicidal ideation.  He had two weekend passes without incidence, and invited no family members to participate in his treatment.  When the Veteran left the program abruptly before it was completed on December 30, 2006, the Veteran's assigned GAF score was 58.

In a March 2010 statement, the Veteran's sister (L.R.) states that the Veteran has changed and that it became more apparent after their mother passed away.  It started with uncontrollable crying, isolation, and attitude change, and then meanness started.  She states she has to watch every word that she says, because she does not know what will set the Veteran off.  The Veteran has become very isolated.  He does not show any emotions and does not talk much.  He will leave during a conversation.  She relates that the Veteran went to a funeral in Indianapolis, stayed a couple of hours, and then left before the funeral.  The Veteran and his sister went to Chicago when their brother had emergency surgery.  On the way, she tried to talk to the Veteran, but was told by the Veteran that he did not talk before 11:00 a.m.  The Veteran said he would put her out of the car for talking, which made her afraid.  When they got to Chicago, the Veteran left his sister in the hotel room and then left for the whole day.  She states that the Veteran has a need to be someplace else.  Once he moved to Savannah, Georgia, was gone about a month, and, then realized that he did not want to be there either, and went back to his room, where he stays most of the time in his own space.  She states the Veteran went for PTSD treatment during the Thanksgiving holiday so that he would not have to be around anyone. 

In her April 2010 statement, the Veteran's daughter (L.T.) states that the Veteran began isolating himself from friends and family and started having anxiety attacks.  The Veteran was unable to deal with society at times, and began to not want to leave the house.  She believes the Veteran was advised to enter himself into a mental hospital for some observation.  She was unable to see the Veteran for three months and missed Thanksgiving with him that year.  After returning from the program, the Veteran met a man with whom he became very close.  She believes the Veteran had a mental breakdown in 2008.  Out of the blue, the Veteran reported that he had to get away and moved with his friend to Georgia, but the move did not last long.  After the Veteran returned in 2008, he seemed to be doing well at first, but soon became very moody with a nasty attitude about every little thing.  She states that the Veteran was forgetful and argued that others had moved things, when he was the one who moved the item.  The Veteran laid around the house playing a hand held electronic game and would not leave the house for days.  The Veteran really only went to his friend's home.

C.  Analysis

Having carefully considered the Veteran's contentions in light of the evidence of record and applicable law, and resolving all reasonable doubt in the Veteran's favor, the Board finds that overall for the period on appeal, i.e., the period to November 6, 2006, the Veteran's symptoms warrant an increase to a 50 percent disability rating.  See 38 U.S.C.A. § 5107(b) (West 2014). 

The Veteran's PTSD resulted in occupational and social impairment with deficiencies in work, family relations, and mood due to flattened or blunted affect, depression, occasional panic attacks, and anxiety.  At times, the Veteran exhibited a loss of interest and desire in many activities, and a loss of energy.  In additional, the Veteran had an occasional inability to concentrate and retain information.  The Veteran also had occasional increased isolation from others, avoidance of groups, few friends, and a preference to be alone.  The Veteran sometimes had difficulties coping with change at home, such as when his mother-in-law came to live with them or when a granddaughter came over after school.  GAF scores of 50 to 65 are suggestive of at least mild to moderate impairment in social or occupational functioning.   

The evidence does not show that the Veteran had occupational and social impairment in most areas, such as work, school, family relations, judgment, thinking, or mood sufficient to warrant a disability rating of 70 percent.  The evidence shows that the Veteran did not exhibit obsessional rituals that interfered with routine activities; speech that was intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; or spatial disorientation.  Although the Veteran's wife reported that the Veteran's grooming habits changed and that he was no longer concerned about how he looked, the Veteran was consistently neat, clean, and appropriately dressed at medical appointments.  When the Veteran was working, he expressed thinking about harming one of his customers; however, after beginning treatment, the Veteran's irritability decreased and there were no reported periods of violence.  He maintained a 40-plus-year marriage, enjoyed spending time with one of his granddaughters, and had at least one close friend.  The Veteran actively participated in PTSD group therapy, and there are no record notations that show being in group therapy sessions with other people caused the Veteran discomfort or that the Veteran had any difficulty adapting to the groups or situations.  The Veteran was able to leave his home and went to church, mowed the lawn, walked four miles every other day, and enjoyed traveling to a funeral with his wife.  It appears that the Veteran was sometimes limited to his home due to the inability to control his bodily functions, rather than to PTSD symptoms.  The Board acknowledges that the Veteran occasionally reported suicidal ideations, but he did not believe he would act on those thoughts and did not have a plan; moreover, VA psychiatrists did not determine that the Veteran was a danger to himself.  Therefore, the Board finds that these occasional reports are not sufficient to conclude that the Veteran suffered from suicidal ideations that caused occupational and social impairment.
For the period on appeal, the evidence also does not show that the Veteran's PTSD was productive of occupational and social impairment that would warrant a 100 percent disability rating.  The evidence consistently shows that the Veteran's symptoms were not manifested by gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  There was no evidence of impairment of thought or communication and the Veteran's speech was logical and coherent.  The Veteran was always oriented in all spheres, and was not found to have any delusions, hallucinations, or grossly inappropriate behavior.  While the Veteran occasionally complained of difficulty retaining information, this improved with treatment and the Veteran was not found to have memory impairment.  As discussed above, total social impairment also was not shown.  

The Board acknowledges that there is inconsistent and conflicting evidence in the present case.  For example, the PTSD symptoms noted by the Veteran and his wife in their SSA disability questionnaires and the Veteran at his September 2005 Board hearing are more severe than those the Veteran communicated to his VA psychiatrist and the June 2004 VA examiner.  However, the symptoms reported while the Veteran was working and in early 2004 when he was applying for SSA disability benefits occurred prior to or very early in his PTSD treatment.  VA treatment records show that the Veteran was responding to treatment and was much improved.  The SSA Disability Specialist found that the Veteran's allegations of severe, ongoing problems were not supported by VA data.  Also, the SSA disability questionnaires did not require that the Veteran's symptoms be attributed to any specific disorder; thus, it is likely that some of the symptoms described were more properly attributed to disorders other than PTSD, such as his diarrhea, the arthritis in his lower extremities, or his HIV status. 

The Board also acknowledges that the SSA ALJ found that the Veteran had a substantial loss of the ability to perform basic mental requirements of work, such as the ability to maintain concentration and attention long enough to learn, remember, and carry out work instructions, and to deal with stress and changes in the workplace.  However, this finding is contrary to the SSA Disability Specialist's finding that the Veteran could follow routine instructions and sustain attention to routine tasks for extended periods; would perform adequately with a predictable, evenly paced work routine, without excessive workloads or responsibilities; and could adapt to gradual changes.  SSA did not have an independent psychological evaluation of the Veteran performed.  The ALJ appears to have based his findings concerning the Veteran's PTSD on the January 2004 private psychiatrist's findings prior to implementation of full treatment for the Veteran's PTSD.  Moreover, VA is not bound by SSA findings.

The Board notes that the evidence is inconsistent at times concerning the Veteran's relationship with his wife.  In an August 2003 VA mental health treatment note, the Veteran reported that he married his wife because she was pregnant.  Although it was not love at first, over the years, they fell in love, but mostly they had a great deal of respect and admiration for one another.  The Veteran described their relationship as close, like brother and sister.  The Veteran reported that they had drifted apart and lived rather separately.  They had not slept together for more than three to four years because of his wife's snoring.  Their sexual relationship had not been active for nearly 13 years due to his HIV status.  Yet, some of the evidence suggests that the couple's failure to sleep together and sometimes distance relationship is due to the Veteran's PTSD, but that does not appear to be the case.  
   
With respect to the statements of L.R. and L.T., it is difficult to ascertain the time periods that they are describing.  When viewed together, however, it is apparent that much of their testimony does not pertain to the period on appeal.  It is well settled that lay persons are competent to provide testimony regarding factual matters of which they have first-hand knowledge that came to them through their senses.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Thus, L.R. and L.T. are competent to testify to what they observed, but not to the Veteran's motivations, for example that the Veteran entered an inpatient PTSD treatment program because he was told to do so or wanted to avoid his family.  Thus, the statements of L.R. and L.T. are of little probative value with respect to the period on appeal.   
The Board realizes that the symptoms noted in the rating criteria are not intended to be an exhaustive list, but are examples of the types and severity of symptoms that indicate a certain level of disability.  Thus, the Board believes that based on the overall record evidence, including the Veteran's lay statements and those of his representative and family, the effects of the Veteran's PTSD symptoms were not described to be of a type, frequency, and severity that are in accord with the level of impairment contemplated by the criteria for schedular ratings higher than 50 percent disabling for the period on appeal.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014); see also Fenderson v. West, 12 Vet. App. 119 (1999). 

In sum, the evidence shows that the Veteran's PTSD symptoms warrant a 50 percent disability rating for the period on appeal.  In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

D.  Other Considerations

The Board concludes that the symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluation assigned and does not more nearly approximate the criteria for higher evaluations during the relevant period on appeal.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014); see also Fenderson v. West, 12 Vet. App. 119 (1999). 

The Board has considered whether the Veteran's PTSD presented an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards, such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

To make this threshold determination, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  Thun, 22 Vet. App. at 115.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  Additionally, as seen above, the Board has taken into consideration those symptoms which are not explicitly listed as examples under the Diagnostic Code; therefore, there are no additional symptoms that are not addressed by the rating schedule or that have not been considered by the Board in assigning the appropriate rating.  The Veteran also has not described any exceptional or unusual features of his PTSD, and there is no objective evidence that any manifestations are unusual or exceptional.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted.  Id. at 115-16; Bagwell v. Brown, 9 Vet. App. at 338-39; Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

A disability rating of 50 percent for PTSD, but no higher, is granted for the period to November 6, 2006.

REMAND

Although the Board sincerely regrets the additional delay, the Board finds that further development is needed prior to disposition of the Veteran's claims for an increased rating for PTSD from January 1, 2007 and a TDIU.  

The Veteran was last afforded an examination for PTSD in September 2009.  At that time, the VA examiner found the Veteran's PTSD symptoms were considered mild, chronic, and ongoing.  The examiner opined that the Veteran's psychosocial functioning impairment was only partially attributable to PTSD.  The examiner noted that the Veteran has significant health problems (HIV and prostate cancer), that likely contribute to his disturbances of mood.  A GAF score of 60 was assigned.  

In an October 2013 statement, the Veteran reported that his PTSD has become progressively worse.  He reported multiple, constant anxiety attacks daily.  He also reported that he does not sleep well, and, when he does sleep, the nightmares and cold sweats wake him up.  When the Veteran is outside, if his neighbor pulls back the curtains, the Veteran immediately goes back inside and hides.  He reported that his relationship with his family is non-existent.  
 
While the mere passage of time since the last VA examination does not, in and of itself, warrant additional development, the Board finds that, with the passage of more than five years, the September 2009 examination is too remote to be considered a contemporaneous medical examination sufficient to ascertain the current level of disability of the Veteran's PTSD in light of additional evidence added to the record.  See VAOPGCPREC 11-95; Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007).  

Moreover, the Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  As the Veteran's October 2013 statements suggest a change in the Veteran's symptomatology, the Board finds that an additional evaluation would be helpful in resolving the issues raised by the instant appeal.  Therefore, this case is remanded for a new VA examination of the Veteran's PTSD.

In addition, March and April 2015 correspondence in the Veteran's claims file shows that the RO has a VA examination pending for an increase for the Veteran's PTSD.  Therefore, this remand and the pending examination should be coordinated so that the Veteran undergoes only one psychiatric examination.

As the Veteran's claim for an increased rating for his PTSD may very well impact on the TDIU claim, the Boards finds that adjudication of entitlement to a TDIU should be deferred and remanded until the RO has adjudicated the Veteran's claim for an increased rating for his PTSD.

All relevant ongoing VA medical records should also be requested on remand.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).   

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate all pertinent VA medical records not yet associated with the Veteran's claims file.     

2.  After the above development has been completed, schedule the Veteran for a VA examination with an examiner who is qualified to perform an examination for PTSD in the context of a claim for a higher disability rating.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  

The examiner should provide an opinion concerning the current status of the Veteran's PTSD in accordance with the rating criteria set forth under 38 C.F.R. § 4.130, Diagnostic Code 9411.  

The basis for each opinion is to be fully explained with a complete discussion of the pertinent lay and medical evidence of record and sound medical principles, including the use of any medical literature or studies, which may reasonably explain the medical analysis in the study of this case. 
  
3.  Readjudicate the claim after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


